Human rights, social and environmental standards in International Trade agreements - International Trade Policy in the context of Climate Change imperatives - Corporate social responsibility in international trade agreements (debate)
The next item is the joint debate on the following reports on the subject of international trade:
by Mrs Saïfi, on behalf of the Committee on International Trade, on human rights, social and environmental standards in international trade agreements;
by Mr Jadot, on behalf of the Committee on International Trade, on international trade policy in the context of climate change imperatives;
by Mr Désir, on behalf of the Committee on International Trade, on corporate social responsibility in international trade agreements.
Mr President, Commissioner, ladies and gentlemen, the subject of this report has provoked debate within the international community. Developing countries think that developed countries invoke human rights clauses to establish a form of disguised protectionism, whereas developed countries denounce the social and environmental dumping of emerging countries. I wanted to adopt a positive approach by showing how social and environmental standards and commercial interests can be mutually supportive if all countries are on a level playing field.
The EU must exert its influence in international trade to initiate a change. It would be acting in accordance with its founding texts, which state that the EU should contribute in particular to sustainable development, free and fair trade and the protection of human rights. To my mind, it must act simultaneously at multilateral, bilateral and unilateral level.
At multilateral level, the EU must encourage international organisations, in particular the World Trade Organisation, to take social and environmental standards more into account. At the same time, these international organisations should work together more. That is why, in particular, I propose that the International Labour Organisation should be granted official observer status in the WTO.
As for the environment, I believe that priority should be given to improving access to green goods and technologies, as not only do they promote new forms of employment policies, they also provide new growth opportunities for high-performing European businesses working in this field. Consideration must also be given to setting up a genuine World Environmental Organisation to which cases of environmental dumping could be referred.
The bilateral level is the one at which the EU can really set an example. While I am pleased that the 'new-generation' free trade agreements contain a binding human rights clause, I would like it if this were also extended to the chapter on sustainable development.
Furthermore, the European Commission negotiates these agreements. It should ensure that they include a set of social and environmental standards to be respected by all the EU's trading partners. Depending on the degree of economic, social and environmental development in the country concerned, these basic standards could be supplemented by additional conventions, on a case by case basis. This gradual and flexible approach would allow for fairer dealings with our various trade partners and would be more equitable for all. Above all, there needs to be greater monitoring of the implementation of bilateral agreements. I therefore propose that impact assessments be carried out before, during and after the negotiations and that they no longer cover just sustainable development but also look at the issue of human rights.
Lastly, I have great hopes that things will happen quickly at unilateral level, since the generalised system of preferences should be reformed quite soon. As you know, the GSP requires the ratification of some 30 international conventions on human and labour rights, environmental protection and good governance. While these conventions have been widely ratified, in practice they have been poorly implemented, and it is on this point that we should focus our efforts. The Commission must launch investigations, or even remove preferences if there are a number of signs leading it to believe that conventions are not being implemented.
To conclude, some of these actions can be taken now, but attitudes will not change overnight. The EU must take gradual action at all levels to achieve fairer and more equitable trade relations.
Mr President, Commissioner, ladies and gentlemen, I believe that, just as the European Union is trying to redefine its trade policy after the Treaty of Lisbon, while at the same time trying to reconcile it with its industrial policy, the fact that this Parliament is simultaneously debating three reports that address issues ultimately falling within the same political and public debate on 'what is trade and how can it be reconciled with social, environmental and human rights issues?' is to be welcomed.
In fact, we are ultimately in a state of permanent schizophrenia: everywhere, companies are relocating, social rights are being called into question, environmental degradation is increasing and, at the same time, we are negotiating free trade agreements, we are negotiating within the World Trade Organisation (WTO) a whole series of measures which, unfortunately, are totally out of step with the public debate in which our citizens are trying to engage.
How can we explain to our public today that a football entering the European market produced under decent working conditions, where the environment is respected, and a football produced by child labour or in a country where trade unions are prohibited is the same football? We cannot explain this to our public. Our responsibility today is therefore to integrate these environmental and social issues into trade.
Regarding my report more specifically, with respect to trade there are currently a number of European countries whose imports of products largely offset the reductions in their own emissions. A third of Europe's emissions are not produced in Europe but correspond to imported goods. It is therefore essential to integrate the climate issue into our trade policies.
How can we explain to our public that, at the same time as concluding a free trade agreement which will potentially lead to deforestation, we are going to Cancún to negotiate a Reducing Emissions from Deforestation and Forest Degradation (REDD) agreement aimed at providing financial compensation for non-deforestation in the countries of the South? It is therefore essential to reconcile these different issues.
When we drafted this report - and I would like to thank the shadow rapporteurs from the various groups - we tried to be as constructive as possible. I hope this will be reflected in the vote tomorrow. We also tried to put an end to black or white debates. We no longer say that trade liberalisation and combating climate change will destroy 100% of our industries in Europe, where, in a way, we do not care, because the climate issue must take precedence.
When we worked on the issue of carbon leakage, for example, we always tried to specify which sector of activity might be put at risk and which tools could be developed to protect that sector. The same is true for the laws governing the framework for the anti-dumping discussion at the WTO. The same is true for production processes and methods. On all these issues, we tried, with the other groups, to come up with proposals to move things forward, and I believe that we have come up with concrete proposals that are commensurate with our ambitions, with the mandate of the European Commission and of all the European institutions.
I would just say once again that I hope that the cooperative, constructive spirit in which we drafted this report will be reflected in the vote tomorrow and, once again, I would like to thank all my colleagues for the work they have done.
Mr President, Commissioner, ladies and gentlemen, I, too, would like to begin by thanking my colleagues in the Committee on International Trade and, in particular, the shadow rapporteurs from the various groups for their cooperation in the drafting of this third report on a related topic. Today, we are able, thanks to this cooperation, to present a set of innovative, concrete proposals to move corporate social responsibility forward within the framework of EU trade policy.
After the international crisis and the economic and social damage it caused, and after the debates it prompted, the expectations voiced by the public and the political expectations for lessons to be learnt, our common conviction is that Europe's trade policy must contribute more than ever to the objectives of regulating globalisation and, in particular, to its social and environmental objectives.
This regulation concerns the States and their economies, but it is clear that the main economic players are undertakings and, in particular, multinational corporations: they are the main players in world trade. They are the ones that have benefited most from market liberalisation, not only in terms of gaining access to customers, but also in order to externalise part of their production and to diversify their supply arrangements, often by drawing on countries where production costs are low and, above all, where social and environmental rules are applied less rigorously.
The liberalisation of trade has been accompanied by fierce competition among countries seeking to attract foreign investors and by stiffer competition between undertakings. All too often this has led to unacceptable abuses in relation to working conditions, and to human rights violations and environmental damage.
From the Bhopal disaster at the subsidiary of a chemical multinational in India, which claimed thousands of victims and for which the parent company has still not been punished to this day, to the behaviour of oil and mining companies in Africa, in Burma, and in many other countries, which is destroying their environment and reducing their workers to the rank of slaves; and from child labour in Asian textile factories to the murder of trade unionists on agricultural holdings in Central America, the examples are legion. And they are all the more unacceptable given that they often concern undertakings from industrialised countries, their subsidiaries and their supply chain, including European undertakings.
This gave rise, many years ago, to a debate and a campaign which, I might add, was supported on several occasions within this Parliament through the adoption of resolutions on corporate social and environmental responsibility. The progress made in corporate social responsibility (CSR) is not yet on a par with the debate on social standards in trade agreements, the subject of the report by Mrs Saïfi. This is understandable, because trade agreements concern legal rules that are binding among the States, whereas corporate social responsibility concerns voluntary commitments by undertakings. At the same time, however, it is paradoxical, because CSR and the social and environmental clauses pull in the same direction, namely, towards globalisation which is more respectful of human rights and the environment and which is conducive to sustainable development.
We therefore propose to incorporate CSR into trade agreements and, specifically, to incorporate a corporate social responsibility clause into the chapters on sustainable development, especially of free trade agreements (FTA), with a number of clear and verifiable commitments by undertakings. First, there must be a reciprocal commitment between the European Union and its partners to encourage undertakings to enter into CSR commitments and to verify them: the establishment of contact points not only to foster the provision of information but also to receive complaints from trade unionists and civil society; a requirement for corporations to publish their balance sheets regularly, which will reinforce transparency; a reporting requirement; and a requirement for undertakings to show due diligence and to take preventive measures.
Finally, we propose that, in the event of serious breaches of the principles underpinning CSR and also of the violation of social rights and social and environmental laws, there should be mechanisms ...
(The President cut off the speaker)
I would like to ask everyone for their forbearance, but there are some things which simply should not be allowed to happen. You have a speaking time of four minutes. Despite my interruption, you spoke for more than four-and-a-half minutes. I draw a rough line for every Member of this House. I attempt to be as fair as possible, but in the middle of your speech you said: 'I am keeping an eye on the clock'. If we want to have more lively debates, this does not necessarily mean that we must read our speeches more quickly. You should not only be thinking about your French voters - and that applies to all the Members, who should not only be considering their own electorate - because all the citizens of the European Union can access the interpretation of speeches via the website. If the interpreters cannot follow what is being said, the people in the rest of Europe will not be able to understand your speech, because it was read too quickly. Therefore, everyone should keep to their speaking time and not break into the speaking time of other Members, because this is ultimately deducted from the catch-the-eye procedure.
Mr President, this is the second time that I have sat in this Chamber and seen the President interrupt one of the speakers on the basis that they are speaking too quickly.
I do not know how often you speak yourself, but you should understand that such an interruption has the consequence of completely wrecking the speech.
Now, I happen to disagree entirely with what Mr Désir said, but I think that, really, the interpreters are paid employees and if they cannot keep up, that is their problem. It is not for the President to interrupt in the way that you have just done.
It certainly is my job to interrupt. You can pay a one-hundred-metre runner EUR 1 million to run the one-hundred-metre race in 10 seconds. However, even if you pay him EUR 100 million, he will not manage to do it in five seconds. I am obliged to interrupt Members if they speak too quickly. I have been a Member of this House for 13 years and I know very well that when the interpreters can no longer keep up, they press a button and a bulb on my desk lights up. You are very welcome to have a look at it. It is labelled 'slow down'. I have already experienced this in the committees. At some point, the interpreters say that they are going to stop working. If a Member then complains, the whole thing comes to a grinding halt and the speaker cannot go on speaking.
(Heckling)
Mrs Berès, I am doing what you also do in your committee, which is to explain the situation when a point of order is raised.
(Heckling)
It is precisely the same thing.
Member of the Commission. - Mr President, let me assure you that if ever I were to run the 100 metres, it would take me at least 15 seconds, so there is no major problem with me - at least not in that respect.
First, I would like to thank the rapporteurs and the INTA Committee for these reports, which raise important issues concerning the contribution of the European Union's trade policy towards the achievement of some of the fundamental objectives of public policy: respect for human rights, the pursuit of economic welfare and social justice, the achievement of sustainable growth and respect for the environment and particularly the climate system.
You will understand that, in the short time I have at my disposal today, it is impossible to go into the details of each one. But allow me to make a few general considerations.
The three reports have many points in common. They all address policy coherence and, more particularly, the need for trade policy to be conducted in the framework of the EU's overall objectives, in particular its economic, social and environmental objectives. I could not agree more with the goal of fully using all the instruments at our disposal to achieve these aims. At the same time, it should be stressed that effective action must rely on those instruments that are most suitable to address each issue.
I see trade policy as one of the key factors in promoting and safeguarding the European Union's social model, its values and its principles, and I am aware that there are high expectations in this respect. But we must bear in mind that not all problems can necessarily be solved through trade policy. Other policies may offer key elements or even better options for effective solutions. We must also be aware that balancing different interests is at the core of political action. So there will always be choices to be made.
Challenges will also be different, depending on whether we are considering autonomous instruments such as GSP, bilateral agreements or multilateral agreements. Ms Saïfi's report on human rights, social and environmental standards in trade agreements recognises that each of those dimensions offers different possibilities.
In general, international cooperation has the potential to trigger more effective action. On the other hand, it takes two to tango. We have to take account of what is acceptable to our trade partners - and at what price.
Especially when it comes to multilateral settings, achieving consensus can become very hard. The EU has a general interest in improving international governance, including through increased coherence between actions in different fora: the WTO, the ILO, the international climate negotiations, and so on.
The three reports outline several possible directions of work in this respect. We need to be pragmatic and be able to discern between those practical steps likely to prove successful in the short term and those steps more likely to produce an effect in the longer-term objectives. We need to give ourselves the scope to think ahead and think big. On the other hand, the Commission wants trade policy and our actions in trade bodies to have an impact and lead to results.
This also applies to our bilateral deals. The provisions in our free trade agreements are not there to become mere declarations of good intentions. They must be 'implementable'.
Turning to Mr Jadot's report on climate change, I would like to highlight the need to ensure that any options are indeed capable of effectively reducing the risk of carbon leakage and of being applied at reasonable cost. We all know, for instance, that options such as border measures raise a number of issues: how to measure, how to monitor, and so on. The truth is that we need to exercise caution and assess all relevant issues before precipitating conclusions. That said, the EU should definitely continue to look into all feasible options.
As regards Mr Désir's report on corporate social responsibility, I note the statement that 'Commission initiatives should focus on supporting rather than regulating CSR activities'. There is, however, a fine line to be drawn between supporting, regulating and enforcing - a line that the rapporteur has skilfully explored but that embodies a great number of political and practical considerations. Indeed, CSR cannot replace states or exempt them from their responsibility in enforcing their laws - just as state bodies are not there to enforce corporate policies as such. It is useful to note that many of these issues are being considered in the update of the OECD guidelines for multinational enterprises due for adoption in 2011. This is one example of the useful work being carried out and in which we are actively engaged.
The reports under consideration today include very specific orientations on possible avenues for increasing the scope, effectiveness, consistency and transparency of our actions as regards social and environmental provisions in FTAs, including provisions on CSR or climate change issues. Needless to say, the Commission will continue to consider these orientations. In line with the caveats that I have already spelled out, you should anticipate important reservations on several points - as well as wholehearted agreement on others.
We will have plenty of opportunities, for instance under next year's GSP review, to discuss these issues further in the following months or years, including in the context of upcoming legislative or consent procedures. The European Commission is willing to examine - together with the European Parliament - suitable, effective and workable means to ensure that trade policy duly reflects societal concerns. The guiding principle should be careful, analytical policymaking on the basis of forward-looking objectives but also of realistic expectations.
rapporteur for the opinion of the Committee on Foreign Affairs. - Mr President, should Europe's trade policy simply be about obtaining maximum economic advantage, or should it be used to underpin and promote our wider goals: sustainable environment policy, fight against climate change, our social model, the promotion of human rights and democratic values? The three speakers before me - the three rapporteurs - have all confirmed that the answer to that should be in the affirmative and, I am pleased to say, so has the Commissioner. Indeed, already in our actions we do put human rights, environmental protection and labour standards in our bilateral trade agreements. But the question is: do we do it in a way that allows us to ensure proper application and compliance with these standards?
The Subcommittee on Human Rights of this Parliament has serious doubts about our effectiveness so far. In the case of future trade agreements, we would like to ensure that, before any agreement is initialled, an FTA is subject to a human rights impact assessment to make sure that there are not only economic benefits from the agreement, but human rights gains from any such agreement.
We believe that the system for suspending free trade agreements for abuse of human rights must be made more transparent and accessible, and I acknowledge the fact that Mr De Gucht in the Korea FTA has started to go down that route.
We believe that in relation to GSP+, beneficiaries must be subjected to consistent and fairer benchmarking to make sure that their application of environmental, social and human standards remains at a high level and consistent.
Mrs Saïfi, Mr Désir and Mr Jadot have all made it very clear that trade must not be viewed as an end in itself but must be part of a wider global strategy to promote a fairer, safer and healthier planet.
Mr President, I am pleased that Mr De Gucht, Mr Désir and Mrs Saïfi understand very well that if we are to have equal trade conditions, then standards - and I mean standards in a broad sense, including human rights and social and environmental standards - must undergo extensive harmonisation. These standards are an extremely important matter, not only for world trade, but also for cooperation on development, and even more importantly, for the pursuit of values which we call fundamental values.
The Committee on Development has tabled several remarks about the Saïfi report. We regret, for example, that the European Union does not have an overall approach to the way in which businesses meet human rights obligations. This allows some firms and Member States to ignore these standards. We insist on compliance with the fundamental standards of the International Labour Organisation as a preliminary condition for entering into trade agreements.
Mr President, I should like to begin, if I may, on behalf of the Committee on Development, by repeating a number of key ideas.
I would like to reiterate that it is the most vulnerable populations, including indigenous peoples, who are affected by climate change, and so their participation in policymaking, especially trade policy, is essential.
Next, I would like to reiterate that EU trade policies must be consistent with combating climate change and poverty. We are asking for the insertion of environmental clauses in all the trade agreements of the EU and the World Trade Organisation (WTO), a review of the clean development mechanisms, a real transfer of technology and the combating of biopiracy.
Last but not least, since 20% of emissions are due to transport, we must move towards short distribution channels, first and foremost in agriculture, which will lead to the creation of jobs in our own countries as well as in developing countries and to a reduction in our emissions.
Mr President, Commissioner, on behalf of the Committee on Employment and Social Affairs, we subscribe to the logic of the report drafted by Mr Désir within the Committee on International Trade. In our committee, as elsewhere, one of the most hotly debated issues is that of the purpose of corporate social responsibility. Is it an end in itself or should it lead to laws once it has been applied by many undertakings? This debate is not clear cut; it encourages us to develop our thinking with regard to corporate governance and to reconcile the two debates.
Within the Committee on Employment and Social Affairs we think that social responsibility is essential if we want to combat tax evasion and undeclared work through trade agreements. We also think that, among the stakeholders that are key to raising the profile of corporate social responsibility, trade unions, social dialogue and European works councils must be fully involved, because they make a quite essential contribution. We also think that, to ensure that these tools are fully utilised, the United Nations Human Rights Council, in its 'Protect, Respect and Remedy' initiative, has a vital role, and we must take advantage of this.
We also think that corporate social responsibility is a tool of competitiveness, which must be explored. However, when, once again, consensus has been reached, when corporate social responsibility has been defined through standards that are finally generally accepted, it should be able to succeed, without becoming a substitute for labour regulations or collective agreements.
Finally, we think that corporate social responsibility, including trade agreements, must be dynamic and must be able to adapt to new sectors to be covered.
rapporteur for the opinion of the Committee on Employment and Social Affairs. - Mr President, as this Parliament's rapporteur on corporate social responsibility for over three parliamentary terms now, I strongly welcome my colleague, Harlem Désir's initiative on trade and CSR.
Companies often say they should mainstream CSR, and this initiative reflects that public policy should do so too. I very much hope that Commissioner De Gucht will reflect its recommendations in the new trade policy communication.
In recent years, my own work has increasingly involved representing European interests in advancing global CSR mechanisms. Therefore, as a friend of the OECD guidelines - in my view now the foremost international CSR standard, and also one signed up to by governments - I strongly support paragraph 25, that future EU trade agreements should specifically cite the guidelines.
The Commission officially operates national contact points under those guidelines, and I hope this commitment will also be reviewed.
As a consultee of Professor John Ruggie on business and human rights, I endorse the requirement in recital Q of the report for companies to undertake due diligence and congratulate the previous Swedish Presidency for putting full support for the UN Special Representatives' recommendations into the Council conclusions.
The Commissioner should particularly read Ruggie's strong criticism of governmental failures to respect human rights considerations as the Commission develops its new competence on investment.
As a member of the advisory board of the Global Reporting Initiative, can I endorse the objective of transparency in paragraph 15, but also ask that the imminent public consultation by the Commission on non-financial disclosure moves decisively towards the principle of integrated reporting on financial, social, environmental and human rights impacts by companies.
I would like to remind you about this once again. This time I have refrained from interrupting the Member shortly before the end of his speaking time. However, just as he stopped speaking, the interpreters said: 'He really is speaking too quickly. We are sorry.' I would like to ask the Members to keep to a normal speaking speed.
Mr President, Mr Wieland, ladies and gentlemen, I would like to congratulate all three rapporteurs on their reports. I think that the discussions and negotiations about these three reports were a very good example of how we can reach a common approach in Parliament on important subjects like these.
I would like to focus primarily on one point. I have the impression that in these three reports we have spoken in great detail about the contribution of trade policy to the three areas of policy addressed in the reports. In the case of Mr Désir's report, which is about companies, Mrs Saïfi's report, which is about human rights and environmental standards, and Mr Jadot's report, which is about climate change, we have examined very closely what trade policy can contribute to these other policy areas. However, I often wonder what these individual areas of policy themselves achieve. Are we imposing a sufficiently strong obligation on the environmental and social policymakers and on policymakers in other areas to do their homework on their own subjects?
In order to ensure that we do not misunderstand one another, I should say that I think we all agree on the objectives. However, sometimes I am concerned that we are overloading trade policy, when other areas of policy increasingly often do not do their homework. One example of this is the environmental policymakers in Copenhagen who did not succeed in finding a solution in the field of climate change policy. The result of this was to overload trade policy with the responsibility for making up for all these shortcomings.
I would be very grateful if we could pay serious consideration here in Parliament over the next few weeks and months to the contribution that other areas of policy could make to trade policy in this respect. Therefore, I would like to hear us saying in future 'trade and ...' and not always discussing everything else and then also trade.
Mr President, Commissioner, I am sure that your services often explain to you that certain necessary measures for climate change cannot be taken and applied.
However, the threat of climate change is so huge that the question is not what will be applied, but how we can find ways of addressing this problem, how we can find ways of applying the necessary measures.
One solution being discussed in terms of the contribution of commerce to climate change is border tax adjustments, a tax on imports from countries which do not take the same measures as us in terms of climate change.
We also need to examine disincentives to the trade in such goods. Water is a local resource and yet countries such as France and Belgium are, at the same time, among the biggest European exporters and the biggest European importers of water.
Mr President, Commissioner, ladies and gentlemen, I would first of all like to thank the three rapporteurs, Mrs Saïfi, Mr Désir and Mr Jadot, for the good job they have done on their respective reports. I welcome the call to produce legally binding clauses on human rights standards in international trade agreements and support the idea of focusing greater attention on their implementation.
I want to focus particular attention on compliance with labour laws, and especially on women and children in the countries the European Union trades with. Both the generalised system of preferences and GSP+ are effective instruments for encouraging democratic values in partner countries. However, a closer link needs to be established between human rights clauses and GSP+. Coordination should be stepped up between the World Trade Organisation, on the one hand, and the UN High Commissioner for Human Rights and the International Labour Organisation, on the other hand. This is why I believe that the ILO must be granted official observer status in the World Trade Organisation.
Last but not least, as representatives of Europe's citizens, we should be informed in detail about international trade agreement negotiations, in keeping with the new powers enjoyed by the European Parliament under the Treaty of Lisbon.
With regard to Yannick Jadot's report, we must, of course, promote 'green' trade. However, we should once again be extremely vigilant when identifying goods which are defined as 'green'. Similarly, we must place greater emphasis on promoting environmentally sound renewable energy sources, as opposed to subsidising fossil fuels.
Setting a fair environmental price in accordance with global climate protection standards is another important point in the report, which I welcome. As there is no prospect in the near future of reaching a multilateral climate agreement, it is important to work at European level on devising a mechanism for restricting carbon dioxide emissions. I think that both biofuels and biomass must be included among the mandatory sustainability criteria, given the contradictory impact they have on the environment.
I would like to thank all my fellow Members once again and I hope that these reports will really have an important impact on international agreement negotiations.
on behalf of the Verts/ALE Group. - Mr President, I was the Green/EFA shadow for both the Saïfi and the Désir reports. We welcome these as important steps forward to secure better human rights and social and environmental standards in the countries that are our trading partners.
If those countries want to sell on the lucrative EU markets, we should encourage them to adopt decent and sustainable standards at home. Securing improvement through mandatory clauses and requirements in trade agreements is one way to achieve this.
Mrs Saïfi, who did an excellent job as rapporteur, discusses constructively the different levels and aspects of human rights, and environmental and social standards at differing levels. We agree with Ms Saïfi's suggestion that a world environment organisation be formed and that the ILO status should be strengthened. We liked the sustainable development chapter in FTAs but wish those standards to be binding, not voluntary. Similarly, the GSP schemes should be given proper teeth and be enforceable.
But we could not agree with the rapporteur that the human rights clause in the FTA with Colombia was satisfactory. In fact we thought that was a meaningless, formulaic human rights clause that makes a mockery of the aspirations of this House in that regard.
Turning to Mr Désir's report, we could not agree more with him when he names the transnational corporations as a source of negative effects on the environment and on our social standards. They have profited from trade liberalisation and they have exploited cheap labour - and, all too often, cheap materials - but failed to adequately redistribute the wealth they have created at others' expense.
We have successfully amended both reports, and will be supporting both of them when it comes to the vote. In closing, I would very quickly stress that more needs to be done in specifying the human rights and social responsibilities we want to prioritise. We should do so in terms of obligatory requirements and not rely on voluntary codes.
on behalf of the ECR Group. - (NL) Mr President, Mrs Saïfi has produced a sound report. Purely commercial interests must never be at the expense of concern for our fellow human beings in other countries, particularly in developing countries. I am including in this countries where Christians and other religious minorities are persecuted for their beliefs. The EU has trade relations with Pakistan, for example. We are now seeking to give that country additional trade advantages to help it back on its feet after the floods. Let us use our trade relations to denounce the religious persecution and the blasphemy legislation in Pakistan. I would also mention the negotiations between the European Union and India in this regard. Europe must not give in to pressure by India to leave non-trade issues out of the new trade agreement. Human rights and child labour cannot be regarded separately from trade and investment. I call upon the Commission and my fellow Members to adopt a firm stance on this, in accordance with the European Parliament's resolution of March 2009.
on behalf of the GUE/NGL Group. - (DE) Mr President, Mr De Gucht, ladies and gentlemen, there is a good reason why we are discussing these three reports in a joint debate. I would like to thank the three rapporteurs for their excellent work. All of the reports make it clear that all the groups in the European Parliament want to put EU trade policy into a broader context.
The times of tough, one-sided external economic aid should now be over. Therefore, today's discussion is taking place at a highly appropriate time, because we are holding a debate on the basis of the trade strategy presented by Mr De Gucht, which should include a number of proposals and considerations and also specific projects.
Protecting the climate, the environment and human dignity, together with eliminating poverty throughout the world, have been recognised and acknowledged as joint tasks for all of mankind. These tasks are much more important than conventional trade interests. However, it is essential that these objectives are incorporated into modern trade policy.
Increasing social prosperity, as defined by the human development index, and the rule of law are in the best interests of the European economy. They will enable it to network successfully with other economies. These things are covered to a certain extent by corporate social responsibility, but they cannot be implemented without a national framework.
I would like to emphasise that my group would like to have seen some of the points addressed in the three reports being taken further. Although we welcome the fact that companies are living up to their social responsibilities on their own initiative, it is a fact that thousands of people throughout the world discover every day that their rights at best exist only on paper and are simply ignored in their day-to-day working life. The conditions in subcontracting companies and suppliers, including in the production of raw materials, are often appalling. This is demonstrated by the films about child labour in the chocolate production industry.
In order to have a sustainable, uninterrupted supply of raw materials and energy, as described in your strategy, Mr De Gucht, we must take these aspects of the three reports into account.
on behalf of the EFD Group. - Mr President, trade delivers mutual prosperity, and I emphasise the word 'mutual'. It follows, therefore, that trade policy should almost never be burdened with a political agenda.
Now, on a personal level I have great respect for the rapporteurs of these three reports, but the philosophy which underpins the reports has been put forward at many elections and mostly voted down.
What we are seeing is an attempt to manipulate the trade policy of the European Union - which, unfortunately, the UK is bound by for the moment - in order to implement by stealth a largely Socialist agenda that has been consistently rejected.
At a political level, the machinations of the rapporteurs are rather impressive. But, as a democrat, I have to say no and that is why we will be voting no tomorrow.
(NL) Mr President, the causes and effects of climate change are based on a theory, but it seems to have more the nature of a religious conviction. Nevertheless, everything is subordinated to this religion, as can be seen by reading this report on international trade. It is a veritable climate diplomacy that is being proposed; that is, the European Union is happy to do business, but only under strict climate-neutral conditions - just the way the European Union likes it - as though these trading partners would like nothing better than to apply themselves without delay to the development of a single market. After all, export means transport, and more transport is very bad for global CO2 emissions. Well, Europe will really help the developing countries with this - particularly countries that depend on the export of competing agricultural products, for example. What has this got to do with the European Union? Mr President, the document shows a lack of economic understanding. I should like to quote from the report by Mr Jadot, paragraph 57: 'regrets that a significant part of international trade consists of homogeneous products which could just as easily be produced locally'. End of quote. What economic genius thought that up? Anyone with even a modicum of economic education will be familiar with the economic principle that specialisation and trade are the very driving force behind economic growth. The naive reasoning in this report would be disastrous to the global economy. It is no wonder that the majority of citizens and businesses can do without European climate targets. Yet Europe is persisting and drawing up the umpteenth series of absurd climate targets. Emerging economies such as China and India do not care about these and will reap profit from Europe's self-imposed restrictions. Who will ultimately pay the price for the pursuit of Europe's Utopia? It will be the citizens and businesses.
(PL) Mr President, Commissioner, first of all, I would like to thank Mr Désir for very good cooperation on the report on corporate social responsibility in international trade agreements. I was shadow rapporteur from the Group of the European People's Party (Christian Democrats) for this report. Corporate social responsibility has for some time now been present in debate about international trade, and this is seen in the reference to the principles of social responsibility in the trade agreements recently negotiated by the Union with countries such as South Korea, Colombia and Peru.
I am pleased that with this report Parliament has underscored the need to continue to extend the use of these references, which in the report it calls corporate social responsibility clauses. I am certain that including such clauses in international agreements will contribute to greater recognisability of instruments of corporate social responsibility and to promoting and encouraging businesses themselves to apply them more extensively. For we should not forget that the proper functioning of these instruments depends to a large extent on the will of businesses themselves, since it is businesses which decide to go beyond the limits of legally binding standards.
Ladies and gentlemen, during my recent visit to India, I asked the business people whom I had the opportunity to meet about what they are doing in the area of corporate social responsibility. All of them gave very specific examples of measures they are taking in this area. This fills me, personally, with very great optimism. I hope the Désir report will be a new voice on measures taken by the Union and will contribute to ever more extensive application of the standards of corporate social responsibility.
(RO) Mr President, I would like to congratulate Yannick Jadot for the ambitious proposals he has put forward in this report and especially for the readiness to reach a compromise with all the political groups which tabled amendments.
We must admit that there have been key moments when the European Union has had the opportunity to speak with one voice. Copenhagen was one of those when the whole planet was expecting the European Union to assume the leading role in the battle against climate change and pull cautious states along in the same direction. Unfortunately, expectations were not realised and the disappointment was directly proportional to this.
The conclusion which can be drawn is that there was a lack of consensus within the Union. There are national governments which are really not prepared to take on substantial commitments in terms of reducing greenhouse gas emissions. One definite explanation for this could be the economic and financial crisis which has dampened their enthusiasm for committing to devising an ambitious climate policy.
However, the battle against climate change both locally and globally must be a matter of constant concern for all countries in the world. It is not only about the future of subsequent generations being jeopardised, but also about global justice.
It is not fair that developing countries are left to pay for the cost of global warming, while the industrialised countries engage in thinking pragmatically about their own needs. Real North-South solidarity is required.
This is why I regard the Cancún Summit as an opportunity to go further than an operational agreement. Cancún must signify a global, legally binding agreement, which will help maintain global warming below two degrees Celsius.
A verification procedure is also required which is more clearly defined than the one established in Copenhagen. In addition, the European Union's sole efforts to combat climate change cannot guarantee the success of an agreement in the period after 2012. We must successfully persuade other parties as well to assume more ambitious commitments for reducing gas emissions, including greenhouse gases.
Last but not least, I would like to touch on the relationship between international trade and climate change. Trade is an important instrument for transferring technology to developing countries. Therefore, the barriers to green trade must be removed. This could take the form of removing the rates for green products, at least within the World Trade Organisation. At the same time, we must be aware of the split caused globally by the current trade system with regard to work and production based on transport. This is why I am ending with a plea to encourage local production in the European Union.
Mr President, I would point out to the Commissioner that the concept and practice of corporate social responsibility has spread rapidly through the business sector during the last decade. Who can object to such basic values as companies treating their employees well and respecting human rights and the environment?
Yet up till now, the link between trade and corporate social responsibility has been tenuous at best, and arguments abound. International trade is governed by agreements between states, but should CSR be a binding commitment to which those undertakings must sign up? Or may they comply on a voluntary basis?
European citizens are becoming more aware. So many recent disasters - not least the BP oil spill - have shown that the standards and ethics under which our European companies operate abroad must be monitored.
Ordinary Europeans are no longer willing to welcome and support an expansion in international trade purely on economic grounds. When trade destroys the natural environment and lowers the living standards of local populations, we say enough is enough. Only governments can set standards which ensure that those who behave in an ethical and transparent way are not undercut by those who do not.
The European Union must encourage businesses to adopt and to report on CSR obligations in all their business activities, both at home and abroad. Without this, CSR risks remaining little more than an exercise in public relations for a few multinational companies.
I welcome this own-initiative report, which calls on the Commission to bring CSR into the heart of the EU's international trade agreements. We must guarantee that respect for sustainable development and labour rights remains equally important in the pursuit of the European Union's commercial interests abroad.
(FR) Mr President, ladies and gentlemen, the Commission, in defending rampant free-marketism, in orchestrating the commercial disarmament of the Union, has played to the full its servile role as an instrument serving very specific interests, which are harmful to European employees. Free, undistorted competition is a myth that destroys jobs and lives.
Indeed, if competition is free then all forms of dumping are possible, starting with tax, social, monetary and environmental dumping. Competition is necessarily distorted. To find a way out of this situation, which kills industrial employment and plunges employees and their families into destitution, there must be strict control of capital movements by Member States, tax havens must be destroyed, the sectors essential to life - energy, water, medicines, agriculture and training - must be removed from the field of commerce and, above all, environmental and social criteria guaranteeing equality in commercial activity and the rights of employees must be defined and enforced.
(DE) Mr President, the European Union has a major responsibility for human rights, social standards and safeguarding the environment in its current and future trade relations. These standards form an important basis for the discussions on free trade agreements. The EU should set an example in all its negotiations and call for fair employment conditions and the sustainable use of resources. In this context, I would like to highlight, in particular, the current Mercosur negotiations and those with India. Does the European Union really want to import cheap products which have been manufactured using child labour and which involve the destruction of natural resources? Our objective must be to ensure good working conditions and good wages in these countries, instead of quick profits. The European Commission must continue to incorporate clear standards in future trade agreements and to include them in international negotiations.
However, these standards are not just about the ethical considerations and the values which the EU represents, but also about equal treatment for producers both inside and outside Europe. Other important factors are the growing demand from European consumers for products and the traceability of production methods. Against this background, I would like to look last of all at Mr Jadot's report. Paragraph 48 is highly critical of the common agricultural model. However, this model guarantees a secure supply of high quality food. The report refers to its apparent negative impacts on climate change. I would like to make it quite clear that the priority here is food security for our 500 million citizens. The EU must remain self-sufficient as far as its food supply is concerned and should not become dependent on imports. This would be a disaster. I have a strong obligation to the citizens of the EU and, therefore, I cannot support this passage in the report.
(CS) Mr President, I am very closely involved in the new strategy on international trade. As a member of the INTA Committee in the previous period, I patiently called for our trade policy to be an instrument supporting fair competition, and a key to the maintenance of European values and commercial interests on the global market. Pressure to increase social and environmental standards is the way to eliminate unfairness and unequal conditions in international trade competition. For six years I have been calling for all trade agreements to have human rights clauses, compliance with which would be a condition for a preferential policy.
Finally, the European Parliament is today asking the Commission through this report to submit a draft regulation prohibiting the importation into the EU of goods produced through the use of modern forms of slavery and forced labour, and in countries where basic human rights standards are violated. This must apply both to ACP countries and to China. I would like to express my thanks and sincere congratulations to my colleague Mrs Saïfi for this document, which provides an example of the fact that Parliament is making progress
(SK) Mr President, the opportunities afforded by the adoption of the Treaty of Lisbon make possible the long-awaited establishment of a balance between commercial law and human rights. I firmly believe that the European Union, in the interests of upholding its credibility and integrity, must make active use of this opportunity, and start to act consistently over human rights, both in its internal and its external policies.
I would like to emphasise the request for the Commission to conclude agreements containing clauses on democracy, human rights and compliance with social, health and environmental standards, and at the same time to ensure the effective monitoring of compliance with, and implementation of, these standards in practice. Special attention should be paid in agreements on commercial aspects of intellectual property rights to ensuring the protection of the right to health, which is closely connected with the actual right to life. I would like to congratulate Mrs Saïfi for a very bold and consistent text.
(SV) Mr President, I think that we can summarise these three reports by saying that we are moving from viewing people as tools to be used for trade to viewing trade as a tool to be used for people. We want to move away from a logic in which a euro profit from trade is matched by two euros lost on the environment or in social costs. The reports also contain many specific proposals, for example Mrs Saïfi's excellent proposal for a world organisation for the environment, or the proposal for increased power for the International Labour Organisation or border charges as a means of reducing unfair competition and emissions that are harmful to the climate, as well as the proposal for consultation with the local community before investments are made.
These, Commissioner, are not merely good intentions that you should take note of. Rather, we now want to see the concrete results of our demands. We want to see legislation when this is necessary. We want to see changes to its implementation when necessary, and we want to see the Commission take the initiative in international negotiations in order to improve the rules.
(HU) Mr President, ladies and gentlemen, my party, Jobbik - The Movement for a Better Hungary, attaches profound importance to environmental protection and the restoration of ecological balance. We are convinced that Europe is faced not only with an economic crunch and recession but also with an environmental crisis. In this regard we consider it extremely important to create self-governance in the food and light industries in the European Union. Nobody understands why the EU has to import vast amounts of garlic and peppers from China and chicken from Brazil when these products could be produced locally. This is why we say that we need local self-governance in the food and light industries. It is our responsibility here in the European Parliament to protect European farmers, SMEs and our own citizens, giving them the opportunity to obtain clean, high quality food from local farmers. We also believe that it is crucial to introduce the mandatory adoption of environmentally friendly technologies to the largest extent possible.
Mr President, competition is the life of trade. Obviously, to have competition you must be able to compete, and some of the arrangements we have with third countries disadvantage our own producers.
Elisabeth Köstinger referred to Mercosur, and it is certainly true that many agricultural and fisheries products coming into the EU are produced at a far inferior standard than those which we demand from within. That certainly must be addressed.
Having said that, on a positive note, some of the agreements we have had in recent times are very good, such as the free trade agreement with Korea. We need more of that. I think most people would agree that it would benefit us and it would benefit them.
I would ask the Commissioner whether there are any plans to engage in an economic partnership agreement with Japan. The Copenhagen Economic Study has shown that we would gain EUR 33 billion and Japan would gain EUR 18 billion by such an arrangement.
Member of the Commission. - Mr President, I think this has been a very rich debate. While the philosophy behind the three reports is similar, the details, ideas and responses we have shared today cannot be addressed adequately in the short time at my disposal. Some ideas are workable, others less so, because we operate in a legal, an institutional and a political framework, both as a Union of 27 Member States and as a member of the WTO. I will try to highlight what I believe to be the salient considerations for each report. Unfortunately I cannot be exhaustive.
On the Saïfi report, a number of you have raised the possibility of ILO observer status in the WTO. My starting point is that there is definitely much scope for improved international governance and better coordination between international organisations. My next consideration is that, in order to leverage trade policy to achieve a better social and environmental outcome, we need to set feasible objectives. Structural changes take a long time to implement and, if we are realistic about the WTO membership coming round to a 'trade and ...' agenda, this is a long-term endeavour.
Let me add that, with regard to the proposal in the Saïfi report that there should be a human rights assessment of free trade agreements (FTAs), I believe this should happen throughout the negotiations. I would be rather sceptical about having a special period between the end of the negotiations and the initialling of the agreement. This was also discussed this morning in another context, but I think we should stick to the procedure in the Treaty of Lisbon which makes it very clear that it is up to the Commission to initial such agreements; after that, the ratification procedure starts and the Council signs, which is their way of ratifying; then the European Parliament has the right and the duty to ratify by vote. With regard to the idea of having a human rights assessment before the initialling - let us call it a kind of pre-condition - I would not be positive about this. On the other hand, I think the actual idea of assessing the human rights impact of an agreement makes sense, and I am positive on that.
Specific questions have also been put, for example on child labour. You know that we are currently negotiating a free trade agreement with India, where the whole matter of sustainability also has to be addressed. India is very sceptical about such a sustainability chapter in the agreement, but we insist - and we will continue to insist - that such a chapter has its place, and I think that ultimately it will be included.
I would simply like to ask that, later on when you will have to discuss this, you take into account the fact that the ideas of individual third countries on such a sustainability chapter may concern not only the content of it but also the philosophy of certain third countries on this issue.
With respect to the Jadot report, I have heard calls for a climate chapter in each bilateral agreement. I am all for environmental sustainability because the future does not belong to us. Where I think we must be careful, however, is in recognising that the many elements which need to come into play to provide a satisfactory response to the climate change challenge - from emission caps to financing - cannot be translated into provisions in our trade agreements. I think there is a wider forum for that and, provided that there is an agreement in the wider forum, then of course such an agreement has to be reflected in the bilateral free trade agreements. Whether it is also possible in the development round that we have just discussed, the Doha Round, is much more questionable because there is certainly not agreement among all the participants in this multilateral process to have a climate chapter in the final outcome. However, our position will be that we are in favour of this.
Lastly, on Mr Désir's report, I think this comes at a very timely moment, given that a new Commission communication on corporate social responsibility (CSR) is in preparation.
The Commission and the members of the OECD are actively contributing to updating the current OECD benchmarks in time for the OECD ministerial meeting in May 2011.
In all our CSR-related activities, we will carefully consider various options for promoting responsible behaviour by European companies, irrespective of their place of operation, and with special regard to feasibility and consequences.
Let me add that this is not only a matter of trade, or of bilateral and multilateral trade agreements. In the United States, legislation was recently adopted whereby multinational companies - and not only those with their operations in the United States but also those with their registered offices there - are required to be responsible and to produce certification of their financial operations and transactions with respect to raw materials.
I think it is a very laudable initiative which is, in fact, completely outside bilateral agreements. Most of these operations concerning raw materials are not covered by bilateral agreements, they are simply financial and industrial operations by multinational companies, but if they have their registered offices in the United States, then the United States can take action vis-à-vis such companies. I think it would be a very good idea for us to consider doing exactly the same with respect to European companies that are active mostly in Third World countries, and then to extend the same approach to countries like Canada and Australia, so that we would ultimately encompass the majority of these kinds of industrial activities and extractive industries in the world. I think this would be a considerable contribution to development in sustainable conditions.
In short, congratulations for the three reports. I am certainly willing to continue the discussion on these subjects with you in the coming months and years.
Mr President, there is too little time, Commissioner, to reopen a debate on the reply you have just given us. We will therefore continue the discussion, as you said.
I should like to begin by thanking all the speakers, particularly the shadow rapporteurs, as well as my colleagues Mr Jadot and Mr Désir for our cooperation. The subjects were similar and complementary, and that enabled us to exchange ideas. It also enabled us to demonstrate a consistency of approach in our work: to make trade and commerce less impervious to concepts of human rights, labour law and environmental law.
As I pointed out earlier, it will take time, as you said, Commissioner, for mindsets to change, but we cannot wait for them to change on their own. Therefore, if we implement some of the measures proposed in the various reports we have presented to you this evening, we will gradually move towards a fairer and greener economy. The European Union must initiate this change and set an example to its trade partners.
Mr President, Commissioner, I should like to thank Commissioner De Gucht for his answers and for his proposal for work. I have taken note of his reply on the climate chapter, and I hope that we will also manage to work on the remaining aspects and make proposals that will result in concrete action being taken and certain elements being included in the trade agreements. Finally, the fact that the trade negotiations at the World Trade Organisation, which are undoubtedly very complex, have broken down also offers the European Union various opportunities to integrate more innovative elements into bilateral agreements and to try to construct new types of trade agreements which further integrate the EU's objectives with regard to the environment, climate, human rights or social rights.
This is therefore, in a sense, an opportunity. I believe it is a very strong request, and if these reports receive broad support tomorrow, this will indeed be - and I want to believe it will be - an extremely important signal from the European Parliament to the Commission and to the Council.
I would like to reply to Mrs Stassen, who has left, regarding the economy. Books on the economy have continued to be written after the 19th century. We can therefore see that the challenges concerning the way in which to integrate social and environmental issues into production costs are an important factor in terms of defining the reality of comparative advantages.
Similarly, Mrs Muscardini, you will always have my support when it comes to defending the food sovereignty of the European Union. Moreover, if you are prepared, with me and others, to combat the Blair House Agreement, which is, after all, the main obstacle to real food sovereignty, to real food security today in Europe, you will have my support.
Thank you, therefore, to all my colleagues, and to you, Commissioner, for your openness towards concrete work and concrete action with a view to the agreements that will soon be negotiated and concluded.
Mr President, as you can see, I had two minutes left. You knew this, so, if you had a time issue earlier, you could have deducted the time from this part of my speech, which could have been shorter. I should especially like to thank my colleagues and the Commissioner for his reply.
What has been striking in this debate is the very broad consensus extending beyond the differences between groups. This is, however, qualified by the need to genuinely take greater account of the social and environmental dimensions in trade policy, in the agreements we negotiate.
When you cut me off for your very interesting speech, which I am sure our fellow citizens throughout the Union will have found fascinating, I simply wanted to raise a point that the Commissioner himself raised, which is that corporate social responsibility cannot - he is absolutely right - replace compliance with the law and the responsibilities of the Member States.
Furthermore, Mr De Gucht is also right when he says that, at this very moment, within the Organisation for Economic Cooperation and Development (OECD), and also within the World Trade Organisation (WTO), as a result of Professor Ruggie's report, which Mr Howitt mentioned, new steps have been proposed with regard to the responsibility of multinational companies, not only in relation to mining but also in many other areas of responsibility - especially as regards their foreign subsidiaries - within their spheres of influence or throughout their supply chains. Judicial cooperation will also ensure that a parent company cannot evade its responsibilities in relation to the action of one of its subsidiaries or of a subcontractor, when it has infringed environmental or social rules. All of this is absolutely critical.
I simply believe, though I admit it will be difficult, that we must establish a link with trade agreements. There are already a small number of references to corporate social responsibility (CSR) in the agreement with Korea and in the agreements with Latin American countries. I believe that, through the dialogue we have begun today with the Commission, we must continue to ensure that our CSR objectives and our sustainable development objectives are consistent with each other in international trade agreements.
Thank you very much, Mr Désir.
The debate is closed.
The vote will take place tomorrow, Thursday, 25 November 2010, at 12:00.